Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Shoji (US 5,096,339) was found to be the closest prior art.  Shoji discloses a drill press (See Figure 3) comprising: a main housing (See Figure 3); a drill unit 66 supported by the main housing for relative movement therewith (See Figure 3); a base 64 coupled to the main housing, the base 64 including a bore 68 formed in a bottom surface thereof and a magnet 24 to create a magnetic field for magnetically latching the base 64 to a workpiece (Col. 1, Lines 54-65); and a holding force detection assembly including a hall-effect sensor 62 to detect the magnetic field within the base (Col. 2, Lines 4-28 and Col. 6, Lines 25-38), wherein the sensor emits a variable output voltage signal in response to the detected magnetic field (Col. 2, Lines 4-28) wherein the holding force detection assembly is received within the bore formed in the bottom surface of the base 64 (See Figure 3).
Shoji does not disclose a bore formed in a top surface of the base wherein the holding force detection assembly is received within the bore and is encased by the base and the main housing, wherein the holding force detection assembly includes a plug and a printed circuit board received within a slot in the plug, and the sensor positioned outside the plug.  
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Shoji, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722